Citation Nr: 0317592	
Decision Date: 07/25/03    Archive Date: 07/31/03

DOCKET NO.  02-05 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a shell fragment wound 
of the right hand.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1943 to 
December 1945.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2001 decision by the RO in 
Pittsburgh, Pennsylvania, which denied service connection 
for a shell fragment wound of the right hand.    


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  

In May 2002, the RO received a statement from the veteran's 
representative requesting that the veteran be considered for 
a compensation rating based on individual unemployability 
(TDIU rating).  This matter is not currently in appellate 
status and is referred to the RO for appropriate action.

In May 2003, the Board received a Form 21-4142 from the 
veteran, which indicated he received treatment for his right 
hand disorder at Washington Hospital in Washington, 
Pennsylvania from April 1946 to April 1947 and in May 1948.  
The RO is instructed to contact Washington Hospital in 
Pennsylvania, and request all appropriate medical records 
pertaining to the veteran's right hand disorder.  

In addition, the veteran has asserted in a statement dated 
May 2003 that he currently receives treatment at the VA 
Medical Center (VAMC) in Pittsburgh, Pennsylvania.  The RO 
is instructed to contact the VAMC in Pittsburgh, 
Pennsylvania and request all appropriate medical records 
dated November 2001 to the present which deal with a right 
hand disorder.


In light of the foregoing, the case is remanded to the RO 
for the following action:

1.  The Board finds that there remains a 
further duty to
assist the veteran on his claim for 
entitlement to service connection for a 
shell fragment wound of the right hand.  
38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159 (2002).  The RO must 
review the claims file and ensure that 
all notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) and 38 C.F.R. § 
3.159 are fully complied with and 
satisfied.

2.  In May 2002, the RO received a 
statement from the veteran's 
representative requesting that the 
veteran be considered for a compensation 
rating based on individual 
unemployability (TDIU rating).  This 
matter is not currently in appellate 
status and is referred to the RO for 
appropriate action.

3.  The record indicates that the 
veteran was treated for a right hand 
disorder at Washington Hospital, 155 
Wilson Avenue, Washington, PA 15301, 
between April 1946 and April 1947 and 
again in May 1948.  The RO is instructed 
to contact Washington Hospital and 
obtain all medical records for the dates 
specified. 

4.  The veteran has asserted that he 
receives treatment at the VAMC in 
Pittsburgh, Pennsylvania.  The RO is 
instructed to contact the VAMC in 
Pittsburgh, Pennsylvania and request all 
appropriate medical records dated 
November 2001 to the present regarding a 
right hand disorder.

5.  Thereafter, the RO should 
readjudicate this claim, keeping in mind 
the requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA).  If the 
benefit sought on appeal remains denied, 
the appellant should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


	                  
_________________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




